Citation Nr: 1642916	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  10-01 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for cervical strain, with residual myalgia and degenerative joint disease.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected cervical strain, with residual myalgia and degenerative joint disease, prior to January 11, 2011.

3.  Whether termination of 100 percent rating for squamous cell carcinoma right vocal cord and assignment of zero percent (noncompensable) rating, effective November 1, 2013, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to December 1973.  

This appeal to the Board of Veterans' Appeals (Board) arose from November 2008 and August 2013 rating decisions.  

In the November 2008 rating decision the RO, inter alia, continued a 30 percent disability rating for cervical strain, with residual myalgia and degenerative joint disease, and denied a TDIU.   In December 2008, the Veteran filed a notice of disagreement (NOD) only with regard to the denial of his claim for an increased rating for cervical spine disability.  The RO issued a statement of the case (SOC) in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.  The RO issued a supplemental SOC (SSOC) reflecting the continued denial of the claim in December 2011.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  A May 2013 letter informed the Veteran that his hearing was scheduled for a date in June 2013.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing.

In July 2013, as explained previously, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to the cervical spine disability for which a higher rating was sought (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded the higher rating and TDIU for further action. 
Subsequently, in an August 2013 rating decision, the RO terminated the Veteran's 100 percent rating for squamous cell carcinoma right vocal cord and assigned a noncompensable rating, effective November 1, 2013 (as well as discontinued special monthly compensation based on housebound criteria).  In September 2013, the Veteran filed a NOD expressing disagreement with the "reduction" in rating. The RO issued an SOC addressing the evaluation of the squamous cell carcinoma of the right vocal cord in June 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2014.  

After accomplishing further action, in a March 2014 rating decision, the RO granted a TDIU, effective January 11, 2011 (the effective date of the award of a 70 percent rating for posttraumatic stress disorder); the date the Veteran was deemed to meet the percentage requirements for a schedular TDIU.  However, the RO also continued to deny an increased rating for cervical spine disability (as reflected in a March 2014 SSOC).

Notably, although the RO considered the award of a TDIU a full grant of the benefit sought with respect to that matter, given the previous characterization of the TDIU claim as due to the cervical spine disability, and the fact that a TDIU has not been awarded from the date of the filing of the claim for increase for cervical spine disability, the matter of a TDIU due to cervical spine disability prior to January 11, 2011, remains on appeal (as reflected on the title page). 

As regards the matter of representation, the Board notes that the Veteran was previously represented by the Florida Department of Veterans Affairs.  However, in May 2016, the Veteran appointed The American Legion as his representative, as reflected in a VA Form 21-22a, Appointment of Veteran's Service Organization as Claimant's Representative, executed and filed in May 2016.  The Board recognizes the change in representation. 

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In the August 2014 substantive appeal filed in connection with the claim involving evaluation of squamous cell carcinoma of the right vocal cord, the Veteran requested a Board videoconference hearing.  The record does not reflect that such hearing has been scheduled or that the Veteran has withdrawn this request.  Hence, in this appeal, there remains an outstanding request for a Board videoconference hearing.  See 38 C.F.R. § 20.704(c) (2015)/

The Board acknowledges that the Veteran failed to appear at a June 2013  Board hearing requested in connection with the claim for higher rating for cervical strain..  However, given the above-noted request, and in the interests of judicial economy, the Board is remanding all of the matters on appeal to afford the Veteran opportunity to provide testimony on all such claims, if deemed appropriate. The Board cautions the Veteran, however, that failure to report to the scheduled Board hearing that is the subject of this remand, without good cause (i.e., illness, difficulty obtaining necessary records, unavailability of a witness), may well result in no further hearing being afforded him.  Id.  

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  As the AOJ schedules Board videoconference hearings, remand of these matters for rescheduling of the requested Board hearing is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


